DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 1/26/21.  Claim 100 was amended; claims 1-99 and 104-105 were cancelled.  Claims 100-103 and 106-119 are presently pending and are presented for examination.
Response to Arguments
3.	Applicant’s arguments, see page 7 of Remarks, filed 1/26/21, with respect to the rejections of claims 100-103 and 106-119 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 100-103 and 106-119 under 35 U.S.C. 112(a) have been withdrawn. 
4.	Applicant’s arguments, see page 7 of Remarks, filed 1/26/21, with respect to the rejections of claims 100-103 and 106-119 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 100-103 and 106-119 under 35 U.S.C. 112(b) have been withdrawn. 
Allowable Subject Matter
5.	Claims 100-103 and 106-119 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 100-103 and 106-119,
	Newly amended independent claim 100 overcomes all previous grounds of rejection.  Specifically, newly amended independent claim 100 recites:
	“A laundry treatment apparatus comprising: 

a tub provided in the cabinet to receive wash water; 
a drum rotatably provided in the tub such that a shaft of the tub is perpendicular to a ground, the drum being configured to receive a first load of laundry; 
a balancer provided along a circumferential surface of an upper end of the drum; and 
a second drum detachably provided in an upper part of the drum so as to be rotatable with the drum, the second drum being configured to wash a second load of laundry separate from the first load of laundry, wherein 
the second drum comprises: 
a body configured to receive laundry and wash water; 
a second drum cover detachably provided at an upper part of the body, the second drum cover having an introduction port through which laundry is introduced; and 
a second drum water drainer formed at the second drum cover to discharge wash water received in the body to a water drainage path defined between the tub and the drum using centrifugal force generated by rotation of the second drum, wherein the second drum water drainer comprises: 
a plurality of collection portions each comprising: 
a first collection portion and a second collection portion, the plurality of collection portions each defining at least one space configured to collect wash water from the second drum; 
an inlet hole through which wash water is introduced into the first collection portion; 
an outlet hole through which the wash water introduced into the first collection portion through the inlet hole is introduced into the second collection portion; 
a cover configured to guide the wash water collected in the second collection portion to an area between a first drum cover and the balancer; and 
a slit located between the cover and the body and configured to discharge the wash water collected in the second collection portion, 
wherein the inlet hole is formed in a lower part of the first collection portion, the outlet hole is formed between the first collection portion and the second collection portion, and the slit is formed in an upper part of the second collection portion.” [emphasis added]
	As persuasively argued previously by Applicant in page 11 of prior Remarks filed 7/14/20, claim 100 overcame the grounds of rejection under 35 U.S.C. 102(a)(1) in view of the closest prior art reference US Pat. 3,481,162 to Ziegler (“Ziegler”).  In particular, Ziegler discloses a laundry treatment apparatus comprising: a cabinet (1) defining an exterior appearance thereof; a tub (3) provided in the cabinet to receive wash water [Fig. 1; col. 2, lines 17-23]; a drum (25) rotatably provided in the tub such that a shaft (33) of the tub is perpendicular to a ground, the drum being configured to receive a first load of laundry [Fig. 1-2; col. 3, lines 13-39]; and an auxiliary drum (47) detachably provided in an upper part of the drum so as to be rotatable with the drum, the auxiliary drum being configured to wash a second load of laundry separate from the first load of laundry [Fig. 1-2; col. 3, lines 60-72], 

a body (50) configured to receive laundry and wash water [Fig. 1-2; col. 3, lines 60-72]; 
a cover (60) detachably provided at an upper part of the body, the cover having an introduction port through which laundry is introduced [Fig. 1-2; col. 4, lines 33-64]; and 
an auxiliary drum water drainer formed at the cover to discharge wash water received in the body to a water drainage path defined between the tub and the drum using centrifugal force generated by rotation of the auxiliary drum, wherein the auxiliary drum water drainer comprises: 
an inlet hole (at 59) through which wash water is introduced into the auxiliary drum water drainer [see Figure 2; col. 4, lines 27-32]; 
a collection portion (formed by space between ledge 58 and cover member wall portion 61) configured to collect wash water introduced through the inlet hole (at 59) [see Figure 2; col. 4, lines 27-39]; and 
an outlet hole (at ribs 69, through spacing between upper edge of wall 50 and cover 60) through which the wash water introduced through the inlet hole is discharged out of the auxiliary drum water drainer [see Figure 2; col. 4, lines 65-75; col. 5, lines 23-28, 66-75], 
wherein the inlet hole is formed in a lower part of the collection portion and the outlet hole is formed in an upper part of the collection portion [see Figure 2].  
However, Zeigler fails to disclose the currently claimed “first collection portion”, “second collection portion”, and “outlet hole through which the wash water introduced into the first collection portion… is introduced into the second collection portion”, as the spacing between Ziegler’s upper edge of wall 50 and cover 60, which the previous Office Action maps to as “an outlet hole”, opens into Ziegler’s “water collection chamber 3”, which is a space formed by the Ziegler’s cabinet 1.  Therefore, the spacing between Ziegler’s upper edge of wall 50 and cover 60 does not disclose the claimed “outlet hole through which the wash water introduced into the first collection portion… is introduced into the second collection portion”.  As such, Ziegler fails to disclose all features of the second drum water drainer comprising a plurality of collection portions, wherein the plurality of collection portions each comprise: “a first collection portion”, “an inlet hole”, “an outlet hole”, “a cover”, and “a slit” as specifically defined by the configuration of independent claim 100.  Upon a comprehensive updated search, no available prior art was able to teach or fairly suggest, singly or in combination, all limitations recited in newly amended independent claim 100.  For at least the above reasons, independent claim 100 (and therefore dependent claims 101-103, 106-119) are in condition for allowance.  
	See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.